                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                  ANDERSON/GREENWOOD DIVISION

    Bobby Thompson,                     )            Civil Action No.: 8:19-cv-01402-RBH
                                        )
            Plaintiff,                  )
                                        )
    v.                                  )            ORDER
                                        )
    Warden Scott Lewis,                 )
    Associate Warden Curtis Earley,     )
    Felicia Ogunsile, Clayton Holbrook, )
    and Amy Enloe,                      )
                                        )
            Defendants.                 )
    ______________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Jacquelyn D. Austin, who recommends dismissing this action with

    prejudice pursuant to Fed. R. Civ. P. 41(b).1 See ECF No. 60.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           No parties have filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the



1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.).
2
          Plaintiff’s objections were due by March 9, 2020. See ECF Nos. 60 & 61.
Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

72 advisory committee’s note)).

       Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 60]

and DISMISSES this action with prejudice pursuant to Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
March 24, 2020                                                         R. Bryan Harwell
                                                                       Chief United States District Judge




                                                    2
